ORDER OF COURT
PER CURIAM.
AND NOW, to wit, this 7th day of OCTOBER, 1977, having examined the briefs and record in the above case and believing that further information may be of assistance to the Court in deciding the appeal, it is hereby ORDERED that within thirty (30) days from the date hereof the appellant shall file a supplemental brief which (a) summarizes or attaches a copy of the pertinent portions of the “investigative report” relative to the witness Brothers referred to in Question No. 2 of the Statement of Questions involved, and (b) presents argument based on said report relative to the claim of ineffective assistance of trial counsel, or (c) explains in detail appellant’s failure or inability to comply with clause (a) hereof.
It is FURTHER ORDERED that within fourteen (14) days after service of such supplemental brief upon the attorney for the Commonwealth, the Commonwealth may file a reply brief.